Order affirmed.
Concur: judges Dye, Van Voorhis, Burke, Scilekpi and Bergak. Chief Judge Desmohd dissents and votes to reverse and grant a hearing on this corain nobis petition, in the following memorandum: These unusual and undisputed facts make it'at the very least a triable question of fact (to which a negative *671answer seems inevitable) as to whether defendant, youthful, ignorant and without counsel, had any real understanding as to his rights when he waived immunity and gave testimony before the Grand Jury which resulted in his indictment and thus produced the result that after he had been arraigned on the indictment he had no choice but to plead guilty. Talcing no part: Judge Fold.